 



Exhibit 10.1
NON-QUALIFIED STOCK OPTION AGREEMENT
     This NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is made this
______ day of ______, 20___, by and between CORRECTIONS CORPORATION OF AMERICA,
a Maryland corporation (the “Company”), and ______ (“Optionee”).
W I T N E S S E T H:
     WHEREAS, the Company has adopted the 2008 Stock Incentive Plan (the
“Plan”), which authorizes the Company to grant non-qualified stock options
(“Options”) to key employees of the Company and/or its affiliates; and
     WHEREAS, the Company and Optionee wish to confirm the terms and conditions
of an Option granted to Optionee on ______, 20___ (the “Date of Grant”).
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is agreed between the parties
hereto as follows:
     1. Definitions. Except as provided in this Agreement, or unless the context
otherwise requires, the terms used herein shall have the same meaning as set
forth in the Plan.
     2. Grant of Option. Upon and subject to the terms, restrictions,
limitations and conditions stated herein, the Company hereby grants to Optionee
an Option to purchase up to ______ shares of the Company’s Common Stock
(collectively, the “Option Shares”).
     3. Option Price. The purchase price per Option Share shall be $______ (the
“Option Price”). This purchase price equals 100% of the Fair Market Value of
each Option Share on the Date of Grant.
     4. Exercise; Vesting; Forfeiture.
          (i) Except as otherwise provided herein, Optionee shall have the right
to exercise the Option, if and to the extent the Option has vested in accordance
with subparagraphs (iii) and (iv) below, at any time during the ten-year period
commencing on the Date of Grant; provided, however, that except as otherwise
provided in subparagraph (iv) below, Optionee may not exercise the Option unless
Optionee is on the date of exercise and continuously after the Date of Grant an
employee of: (a) the Company; (b) an Affiliate; or (c) an entity issuing or
assuming the Option in a transaction to which Code Section 424 applies (or a
Subsidiary of such entity) ((a), (b) and (c) known collectively, herein, as the
“Employer”).
          (ii) Optionee shall exercise the Option in accordance with the
procedures set forth in Section 6.4 of the Plan; provided, however, that an
Option may not be exercised at any one time as to fewer than one hundred
(100) shares (or such number of shares as to which the Option is then
exercisable if such number of shares is less than one hundred (100)).

 



--------------------------------------------------------------------------------



 



          (iii) Subject to the provisions of subparagraph (iv) below, the Option
shall vest with respect to one fourth (1/4) of the Option Shares on each Vesting
Date (as herein defined). For purposes hereof, the term “Vesting Date” shall
mean each of the first, second, third and fourth anniversaries of the Date of
Grant.
          (iv) In the event that: (a) Optionee dies while in the employ of the
Employer; or (b) Optionee’s employment with the Employer terminates by reason of
Optionee’s Disability, then in any such case the Option shall vest in full and
may be, unless earlier terminated or expired, exercised by Optionee (or by
Optionee’s estate or by a person who acquired the right to exercise such Option
by bequest or inheritance or otherwise by reason of the death or Disability of
Optionee) at any time during the stated term of the Option. For the purpose of
this Agreement and notwithstanding any provision(s) of the Plan or this
Agreement to the contrary, subject to the preceding sentence, in the event
Optionee’s employment with the Employer is terminated due to Retirement (other
than as the result of Optionee’s death or Disability) then the Option, to the
extent the Option has vested and unless it earlier terminates or expires, may be
exercised at any time during the stated term of the Option, with the unvested
portion of the Option being forfeited. In the event that there occurs a Change
of Control, then in such case the Option shall vest in full, unless earlier
terminated or expired, and may be exercised by Optionee (or by Optionee’s estate
or by a person who acquired the right to exercise such Option by bequest or
inheritance or otherwise by reason of the death or Disability of Optionee)
within one (1) year following the Change in Control. Subject to the first
sentence of this subparagraph (iv), in the event that Optionee’s employment with
the Employer terminates other than by reason of Optionee’s death, Disability, or
Retirement, then the Option, to the extent the Option has vested and unless it
earlier terminates or expires, may be exercised within three (3) months
following the termination of such employment, with the unvested portion of the
Option being forfeited. Nothing in this Agreement or in any Option granted
pursuant hereto shall confer upon Optionee any right to continue in the employ
or service of the Employer or interfere in any way with the right of the
Employer to terminate Optionee’s employment at any time.
     5. Option and Option Shares Subject to Plan. The Option and the Option
Shares shall be subject to, and the Company and Optionee agree to be bound by,
all of the terms and conditions of the Plan, as the same shall be amended from
time to time in accordance with the terms thereof. A copy of the Plan, as
amended, is attached hereto as Exhibit A and made a part hereof as if fully set
out herein.
     6. Covenants and Representations of Optionee. Optionee represents,
warrants, covenants and agrees with the Company as follows:
          (i) Optionee is not acquiring the Option Shares based upon any
representation, oral or written, by any person with respect to the future value
of, or income from, the Option Shares but rather upon an independent examination
and judgment as to the prospects of the Company;
          (ii) Optionee is able to bear the economic risks of the investment in
the Option Shares, including the risk of a complete loss of his or her
investment therein;

2



--------------------------------------------------------------------------------



 



          (iii) Optionee understands and agrees that the Option Shares may be
issued and sold to Optionee without registration under any state law relating to
the registration of securities for sale, and in such event will be issued and
sold in reliance on exemptions from registration under appropriate state laws;
          (iv) The Option Shares cannot be offered for sale, sold or transferred
by Optionee other than pursuant to: (A) an effective registration under
applicable state securities laws or in a transaction which is otherwise in
compliance with such laws; (B) an effective registration under the Securities
Act of 1933, as amended (the “1933 Act”), or in a transaction otherwise in
compliance with the 1933 Act; and (C) evidence satisfactory to the Company of
compliance with the securities laws of all applicable jurisdictions. The Company
shall be entitled to rely upon an opinion of counsel satisfactory to it with
respect to compliance with the foregoing laws;
          (v) The Company will be under no obligation to register the Option
Shares or to comply with any exemption available for sale of the Option Shares
without registration. The Company is under no obligation to act in any manner so
as to make Rule 144 promulgated under the 1933 Act available with respect to
sales of the Option Shares;
          (vi) A legend indicating that the Option Shares have not been
registered under the applicable state securities laws and referring to any
applicable restrictions on transferability and sale of the Option Shares may be
placed on the certificate or certificates delivered to Optionee and any transfer
agent of the Company may be instructed to require compliance therewith;
          (vii) Optionee realizes that the purchase of the Option Shares is a
speculative investment and that any possible profit therefrom is uncertain;
          (viii) Optionee will notify the Company prior to any sale of the
Option Shares within six months of the date of the exercise of all or any
portion of the Option; and
          (ix) The agreements, representations, warranties and covenants made by
Optionee herein extend to and apply to all of the Common Stock of the Company
issued to Optionee from time to time pursuant to this Option. Acceptance by
Optionee of the certificate(s) representing such Common Stock shall constitute a
confirmation by Optionee that all such agreements, representations, warranties
and covenants made herein shall be true and correct at such time.
     7. Withholding. In order to provide the Company with the opportunity to
claim the benefit of any income tax deduction which may be available to it upon
the exercise of the Option, and in order to comply with all applicable federal
or state tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that, if necessary, all applicable federal, state or other
taxes are withheld or collected from the Optionee.
     8. Governing Law. This Agreement shall be construed, administered and
enforced according to the laws of the State of Maryland, without regard to the
conflicts of laws provisions

3



--------------------------------------------------------------------------------



 



thereof; provided, however, the Option may not be exercised except, in the
reasonable judgment of the Committee, in compliance with exemptions under
applicable state securities laws of the state in which Optionee resides, and/or
any other applicable securities laws.
     9. Successors. This Agreement shall be binding upon and inure to the
benefits of the heirs, legal representatives, successors and permitted assigns
of the parties.
     10. Notice. Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of such recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
such address to the other parties in the same manner provided herein.
     11. Severability. In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.
     12. Entire Agreement. Subject to the terms and conditions of the Plan, this
Agreement expresses the entire understanding and agreement of the parties hereto
with respect to such terms, restrictions and limitations. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same instrument.
     13. Violation. Any transfer, pledge, sale, assignment or hypothecation of
the Option except in accordance with this Agreement shall be a violation of the
terms hereof and shall be void and without effect.
     14. Headings. Section headings used herein are for convenience of reference
only and shall not be considered in interpreting this Agreement.
     15. Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.
     16. Counterparts. This Agreement may be executed by the signatures of each
of the parties hereto, or to a counterpart of this Agreement, and all such
counterparts shall collectively constitute one Agreement. Facsimile signatures
shall constitute original signatures for purposes of this Agreement.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

     
 
CORRECTIONS CORPORATION OF AMERICA  
 
   
 
By:  
 
   
 
   
 
Title:  
 
   

     
 
OPTIONEE:  
 
   
 
   
 
Signature:  
 
   
 
   
 
Name (printed):  
 
   

5